Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November [ ], 2019, by and among DAIRYLAND USA CORPORATION, a New York
corporation (“Dairyland”), CHEFS’ WAREHOUSE PARENT, LLC, a Delaware limited
liability company (together with Dairyland, the “Borrowers”), THE CHEFS’
WAREHOUSE, INC., a Delaware corporation (“Holdings”), the other Loan Parties
party hereto, the Lenders party hereto and BMO Harris Bank N.A. (“BMO”), as
administrative agent for the Lenders (in such capacity, the “Agent”).
W I T N E S S E T H:
WHEREAS, the Borrowers, Holdings, the other Loan Parties party thereto, certain
Lenders party thereto and the Agent, among others, are parties to that certain
Credit Agreement, dated as of June 29, 2018 (as the same may be amended by this
Amendment and as otherwise amended, restated, amended and restated, supplemented
or modified from time to time prior to the date hereof, the “Existing Credit
Agreement”);
WHEREAS, pursuant to and in accordance with Section 9.02 of the Existing Credit
Agreement, the Borrowers have requested that the Lenders amend, and the Lenders
party hereto (collectively, the “First Amendment Consenting Lenders”) have
agreed to so amend, the Existing Credit Agreement in the manner set forth in
Section 2 hereof;
WHEREAS, the Agent and the First Amendment Consenting Lenders are willing, on
the terms and subject to the conditions set forth below, to enter into the
amendments, modifications and agreements set forth in this Amendment; and
WHEREAS, the First Amendment Consenting Lenders shall constitute the Required
Lenders.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Existing Credit
Agreement, as amended hereby (the “Amended Credit Agreement”).
2.Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 4 below, the Loan Parties, the First Amendment Consenting Lenders and
the Agent hereby agree as follows:
a)Section 1.01 of the Existing Credit Agreement is hereby amended by (a)
deleting the word “and” at the end of clause (ii) of the definition of
“Permitted Holdings Dividend”, (b) replacing the “.” at the end of clause (iii)
of the definition of “Permitted Holdings Dividend” with a “;”, and (c) adding
the following new clause (iv) to the definition of Permitted Holdings Dividend
immediately after clause (iii) as follows:
(iv) to the extent used substantially concurrently by Holdings to make payments
in respect of Indebtedness permitted to be incurred by Holdings hereunder, which
payments are permitted under Section 6.08(b).
b)Section 6.01(j) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:




US-DOCS\111659935.1

--------------------------------------------------------------------------------





(i) unsecured Subordinated Indebtedness under any Permitted Convertible Seller
Notes in an aggregate principal amount not to exceed $36,750,000 at any time
outstanding and (ii) other unsecured or Subordinated Indebtedness of the
Borrowers or Holdings in an aggregate principal amount not exceeding at any time
outstanding the sum of (A) $30,000,000 plus (B) an unlimited amount so long as,
in the case of this clause (B), (x) the Total Leverage Ratio, after giving
effect (including pro forma effect) to the incurrence of such Indebtedness (and
any application of the proceeds of any such Indebtedness) shall not exceed
5.10:1.00 at the time of such incurrence and (y) such Indebtedness shall satisfy
each of the following requirements: (1) both immediately prior to and after
giving effect (including pro forma effect) thereto, no Default or Event of
Default shall exist or result therefrom, (2) such Indebtedness matures after,
and does not require any scheduled amortization or other scheduled payments of
principal prior to, the date that is 91 days after the Maturity Date (it being
understood that neither (x) any provision requiring an offer to purchase such
Indebtedness as a result of change of control or asset sale or other fundamental
change nor (y) any early conversion of any Permitted Convertible Notes in
accordance with the terms thereof shall violate the foregoing restriction), (3)
such Indebtedness is not guaranteed by any Subsidiary of Holdings other than the
Loan Guarantors (which guarantees, if such Indebtedness is subordinated, shall
be expressly subordinated to the Secured Obligations on terms not less favorable
to the Lenders than the subordination terms of such Subordinated Indebtedness),
(4) to the extent any such Indebtedness constitutes Subordinated Indebtedness,
such Indebtedness shall be subject to the terms of a customary subordination
agreement (and, if such Indebtedness is secured, an intercreditor agreement) in
form and substance reasonably acceptable to the Administrative Agent, (5) to the
extent any such Subordinated Indebtedness is secured by the Collateral, the
Liens securing such Subordinated Indebtedness shall rank junior to the Liens
securing the Secured Obligations and (6) the covenants applicable to such
Indebtedness (excluding covenants applicable only to periods after the Maturity
Date) are not more onerous or more restrictive in any material respect (taken as
a whole) than the applicable covenants set forth in this Agreement, as
determined in good faith by the board of directors of Holdings; provided further
that, for the avoidance of doubt, the amount available to the Borrowers or
Holdings pursuant to clause (A) above shall be available at all times and shall
not be subject to the ratio test described in clause (B) above and the Borrowers
or Holdings may incur such Indebtedness under either clause (A) or (B) above in
such order as they may elect in their sole discretion;


c)
Section 6.03(d) of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

Holdings shall not engage in any business activities or own any property other
than (i) ownership of the Equity Interests of the Borrowers, (ii) activities and
contractual rights incidental to maintenance of its corporate or organizational
existence and status as a public company, (iii) undertaking any activities,
exercising any of its contractual rights and performing any of its contractual
obligations in connection with the incurrence by Holdings of Indebtedness that
is permitted under this Agreement, and (iv) activities relating to the
performance of its obligations under the Loan Documents and Term Loan Documents
to which it is a party.




2
US-DOCS\111659935.1

--------------------------------------------------------------------------------





3.Representations and Warranties. In order to induce the other parties hereto to
enter into this Amendment in the manner provided herein, each Loan Party
represents and warrants to the other parties hereto that the following
statements are true and correct:
a)each of the representations and warranties contained in the Loan Documents are
true and correct in all material respects (provided that any representation or
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) on and as of the First Amendment Date except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) on and as of such earlier date;
b)the transactions contemplated by this Amendment are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders;
c)this Amendment has been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;
d)the transactions contemplated by this Amendment (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of its Subsidiaries, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Loan Party or any of its Subsidiaries or the assets of any Loan Party
or any of its Subsidiaries, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents, or subject to the Intercreditor Agreement or the Term Loan Documents;
and
e)as of the date hereof and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.
4.Conditions to Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions (the date on which all such
conditions are so satisfied is referred to herein as the “First Amendment
Date”):
a)the Agent shall have received a certificate, dated the First Amendment Date,
executed by the President, a Vice President or a Financial Officer of the
Borrower Representative, certifying that, as of the First Amendment Date, (i)
that the representations and warranties contained in this Amendment and the
other Loan Documents are true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality or Material
Adverse Effect shall be true and correct in all respects) on and as of such date
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) on and as of such
earlier date; (ii) that as of


3
US-DOCS\111659935.1

--------------------------------------------------------------------------------





the First Amendment Date and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing; and (iii) this
Amendment is effected in accordance with the terms of the Existing Credit
Agreement, the Term Loan Documents and the Intercreditor Agreement;
b)Holdings and the Borrowers shall have paid to the Agent all fees, costs and
expenses due and payable under this Amendment (including under Section 8
hereof);
c)the Agent shall have received counterparts of this Amendment duly executed by
(i) Holdings, the Borrowers, each other Loan Party and the Administrative Agent
and (ii) Lenders constituting the Required Lenders.
5.GOVERNING LAW AND WAIVER OF JURY TRIAL.
(a) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to conflict of law principles
(other than sections 5‑1401 and 5-1402 of the New York General Obligations Law).
(b)     To the fullest extent permitted by applicable law, each Loan Party
hereby irrevocably submits to the exclusive jurisdiction of any New York State
court or federal court sitting in the County of New York and the Borough of
Manhattan in respect of any claim, suit, action or proceeding arising out of or
relating to the provisions of this Amendment and irrevocably agree that all
claims in respect of any such claim, suit, action or proceeding may be heard and
determined in any such court and that service of process therein may be made by
certified mail, postage prepaid, to your address set forth above. Each Loan
Party hereby waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any such
claim, suit, action or proceeding brought in any such court, and any claim that
any such claim, suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment shall affect any right that the Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Amendment against any Loan Party or its properties in the courts of any
jurisdiction.
(c)     Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)     Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Existing Credit
Agreement. Nothing in this Amendment will affect the right of any party to this
Amendment to serve process in any other manner permitted by law.
(e)     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE AMENDED
CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR


4
US-DOCS\111659935.1

--------------------------------------------------------------------------------





THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
6.Counterparts; Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment constitutes the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Amendment shall become effective on the First
Amendment Date. Except as provided in Section 4, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Amendment by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
7.Reference to and Limited Effect on the Credit Agreement and the Other Loan
Documents.
a)On and after the First Amendment Date, (x) each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Existing Credit Agreement, and (y) each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof”, “therein” or words of like import referring to the Existing Credit
Agreement shall mean and be a reference to the Amended Credit Agreement.
b)Except as specifically amended by this Amendment, the Existing Credit
Agreement and each of the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
c)The execution, delivery and performance of this Amendment shall not constitute
a waiver of any provision of, or operate as a waiver of any right, power or
remedy of the Agent or Lender under, the Amended Credit Agreement or any of the
other Loan Documents.
d)Each Loan Party hereby (i) ratifies, confirms and reaffirms its liabilities,
its payment and performance obligations (contingent or otherwise) and its
agreements under the Existing Credit


5
US-DOCS\111659935.1

--------------------------------------------------------------------------------





Agreement, the Amended Credit Agreement and the other Loan Documents and (ii)
acknowledges, ratifies and confirms that such liabilities, obligations and
agreements constitute valid and existing Obligations under the Amended Credit
Agreement, in each case, to the extent such Loan Party is a party thereto. In
addition, each Loan Party hereby ratifies, confirms and reaffirms (i) the liens
and security interests granted, created and perfected under the Collateral
Documents and any other Loan Documents and (ii) that each of the Collateral
Documents to which it is a party remain in full force and effect notwithstanding
the effectiveness of this Amendment. Without limiting the generality of the
foregoing, each Loan Party further agrees (A) that any reference to
“Obligations” contained in any Collateral Documents shall include, without
limitation, the “Obligations” (as such term is defined in the Amended Credit
Agreement) and (B) that the related guarantees and grants of security contained
in such Collateral Documents shall include and extend to such Obligations. This
Amendment shall not constitute a modification of the Existing Credit Agreement,
except as specified under Section 2 hereto, or a course of dealing with the
Agent or any Lender at variance with the Existing Credit Agreement such as to
require further notice by the Agent or any Lender to require strict compliance
with the terms of the Amended Credit Agreement and the other Loan Documents in
the future, except as expressly set forth herein. This Amendment contains the
entire agreement among the Loan Parties and the First Amendment Consenting
Lenders contemplated by this Amendment. No Loan Party has any knowledge of any
challenge to the Agent’s or any Lender’s claims arising under the Loan Documents
or the effectiveness of the Loan Documents. The Agent and Lenders reserve all
rights, privileges and remedies under the Loan Documents. Nothing in this
Amendment is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any of the Obligations, or otherwise with respect to
the Existing Credit Agreement or any other Loan Document, or to constitute a
mutual departure from the strict terms, provisions and conditions of the
Existing Credit Agreement or any other Loan Document other than with respect to
the amendments set forth in Section 2 hereof, or to modify, affect or impair the
perfection, priority or continuation of the security interests in, security
titles to or other Liens on any Collateral for the Obligations.
e)Each Loan Party hereby acknowledges that it has reviewed the terms and
provisions of this Amendment and consents to the amendment of the Existing
Credit Agreement effected pursuant to this Amendment.
f)Each Loan Party that is not a Borrower acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Loan Party is not required by the terms of the Existing Credit Agreement or
any other Loan Document to consent to the amendments to the Existing Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Amended
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Loan Party to any future amendments to the Amended
Credit Agreement.
g)The parties hereto acknowledge and agree that, for all purposes under the
Amended Credit Agreement and the other Loan Documents, this Amendment
constitutes a “Loan Document” under and as defined in the Amended Credit
Agreement.
8.Expenses. The Borrowers and Holdings agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses incurred by the Agent in
connection with the preparation, negotiation and execution of this Amendment,
including, without limitation, all attorney costs.
9.Severability. Any provision of any this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity,


6
US-DOCS\111659935.1

--------------------------------------------------------------------------------





illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
10.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.
11.Conflicts. In the event of any conflict between the terms of this Amendment
and the terms of the Amended Credit Agreement or any of the other Loan
Documents, the terms of this Amendment shall govern.
[SIGNATURE PAGES FOLLOW]




7
US-DOCS\111659935.1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first written above.




CHEFS’ WAREHOUSE PARENT, LLC,
as a Borrower




By     /s/Alexandros Aldous    
    Name: Alexandros Aldous
    Title: General Counsel, Corporate Secretary and
Chief Government Relations Officer




DAIRYLAND USA CORPORATION,
as a Borrower




By     /s/Alexandros Aldous    
    Name: Alexandros Aldous
    Title: General Counsel, Corporate Secretary and
Chief Government Relations Officer




[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





THE CHEFS’ WAREHOUSE MID ATLANTIC, LLC
BEL CANTO FOODS, LLC
THE CHEFS’ WAREHOUSE WEST COAST, LLC
THE CHEFS’ WAREHOUSE OF FLORIDA, LLC
THE CHEFS’ WAREHOUSE, INC.
MICHAEL’S FINER MEATS, LLC
MICHAEL’S FINER MEATS HOLDINGS, LLC
THE CHEFS’ WAREHOUSE MIDWEST, LLC
THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.
QZ ACQUISITION (USA), INC.
QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
QZINA SPECIALTY FOODS, INC., a Florida corporation
QZINA SPECIALTY FOODS, INC., a Washington corporation
QZINA SPECIALTY FOODS (AMBASSADOR), INC.
CW LV REAL ESTATE LLC
ALLEN BROTHERS 1893, LLC
THE GREAT STEAKHOUSE STEAKS, LLC
DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC
DEL MONTE CAPITOL MEAT COMPANY, LLC
FELLS POINT HOLDINGS, LLC
FELLS POINT, LLC
CHEFS’ WAREHOUSE TRANSPORTATION, LLC
DAIRYLAND HP LLC




By     /s/Alexandros Aldous                
    Name: Alexandros Aldous
    Title: General Counsel, Corporate Secretary and
Chief Government Relations Officer










[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






BMO HARRIS BANK N.A.,
as Administrative Agent




By     /s/Elizabeth Mitchell    
    Name: Elizabeth Mitchell
    Title: Vice President


[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK N.A.,
as a Lender




By     /s/Joseph K Kotusky
Name: Joseph K Kotusky
    Title: Authorized Officer


[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By     /s/Ryan More        
    Name: Ryan More
    Title: AVP


[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender




By     /s/Matthew Bourgeois    
    Name: Matthew Bourgeois
    Title: Senior Vice President




[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]